Name: Commission Directive 96/55/EC of 4 September 1996 adapting to technical progress for the 2nd time Annex I to Council Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (chlorinated solvents) (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  chemistry;  European Union law;  consumption;  deterioration of the environment;  marketing
 Date Published: 1996-09-12

 Avis juridique important|31996L0055Commission Directive 96/55/EC of 4 September 1996 adapting to technical progress for the 2nd time Annex I to Council Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (chlorinated solvents) (Text with EEA relevance) Official Journal L 231 , 12/09/1996 P. 0020 - 0021COMMISSION DIRECTIVE 96/55/EC of 4 September 1996 adapting to technical progress for the 2nd time Annex I to Council Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (chlorinated solvents) (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 76/769/EEC (1) of 27 July 1976 on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations, as last amended by Directive 94/60/EC (2), and in particular Article 2a thereof, introduced by Council Directive 89/678/EEC (3),Whereas some chlorinated solvents present a danger to health/environment and should not be marketed to the general public in substances and preparations;Whereas Directive 94/60/EC of the European Parliament and Council, amending for the 14th time Directive 76/769/EEC specified that eight chlorinated solvents may not be used in substances and preparations placed on the market for sale to the general public;Whereas it has since come to light that these chlorinated solvents could also present a danger to health/environment if used in place of currently used solvents in diffusive applications, such as in surface cleaning and cleaning of fabrics;Whereas use of the eight chlorinated solvents should also be prohibited in substances and preparations placed on the market for such diffusive applications;Whereas the restrictions on the use of chlorinated solvents laid down by this Directive take into account the current state of knowledge and techniques regarding safer alternatives;Whereas this Directive is based on a preliminary analysis of the risks posed by the chlorinated solvents and the advantages and drawbacks of restrictions, whereas a general evaluation of the risks to man and the environment of chloroform is being carried out pursuant to Council Regulation (EEC) No 793/93 (4) and Commission Regulation (EC) No 1488/94 (5);Whereas this Directive does not affect Community legislation laying down minimum requirements for the protection of workers contained in Council Directive 89/391/EEC (6) and in individual directives based thereon, in particular Council Directive 90/394/EEC (7),Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for the adaptation to technical progress of the Directives on the removal of technical barriers to trade in dangerous substances and preparations,HAS ADOPTED THIS DIRECTIVE:Article 1 Annex I to Directive 76/769/EEC is hereby adapted to technical progress as set out in the Annex hereto.Article 2 Member States shall adopt and publish the provisions necessary to comply with this Directive by 31 December 1997 and shall forthwith inform the Commission thereof. They shall apply these provisions as from 30 June 1998.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.Article 3 This Directive is addressed to the Member States.Done at Brussels, 4 September 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 262, 27. 9. 1976, p. 201.(2) OJ No L 365, 31. 12. 1994, p. 1.(3) OJ No L 398, 30. 12. 1989, p. 24.(4) OJ No L 84, 5. 4. 1993, p. 1.(5) OJ No L 161, 29. 6. 1994, p. 3.(6) OJ No L 183, 29. 6. 1989, p. 1.(7) OJ No L 196, 26. 7. 1990, p. 1.ANNEX In Annex I to Directive 76/769/EEC, points 33 to 40 (inclusive) shall be replaced by the following points:>TABLE>